Citation Nr: 0213572	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  94-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for defective vision of 
the left eye.

3.  Entitlement to service connection for a chronic back 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
left eyebrow scars.

6.  Entitlement to an increased rating for the service-
connected residuals of a left knee injury, with atrophy of 
the left thigh and calf and tenderness of the medial distal 
femur ligament, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for the service-
connected residuals of a head injury, with headaches and 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran-appellant served on active duty from May 1963 to 
May 1967.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 1999, inter alia, it was remanded to 
the Department of Veterans Affairs (VA), Huntington, West 
Virginia, Regional Office (RO) for additional development.  
Following the completion of that development, the case was 
returned to the Board and is now ready for further review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.

4.  An acquired psychiatric disorder did not result from 
disease or injury in service and is not of service origin.

5.  Blurred vision in the left eye is related to swelling 
associated with a scar over the left eye that was incurred in 
service.  

6.  A chronic back disorder did not result from disease or 
injury in service and is not of service origin.

7.  A left wrist disorder did not result from disease or 
injury in service and is not of service origin.

8.  The veteran's scars on the left eyebrow are tender when 
touched, without ulceration, and without evidence of more 
than moderate disfigurement.

9.  The veteran's left knee disorder is manifested by 
subjective complaints of pain, instability, and weakness upon 
walking.  Objectively, there has been demonstrated normal 
range of motion from 0 to 140 degrees without instability or 
more than mild crepitation; normal gait, with the ability to 
heel and toe walk; and normal x-ray findings.  There has also 
been demonstrated atrophy of the thigh, (173/4 inches on the 
left versus 19 inches on the right); tenderness on palpation; 
incoordination and painful motion that could not be 
translated into loss of range of motion; an inability to 
squat without pain; pain after prolonged sitting; and 
weakened movement and excess fatigability with use such as 
walking and prolonged sitting.

10.  The veteran's service-connected residuals of head trauma 
are limited to subjective complaints of headaches and 
tinnitus, without objective documentation of multi-infarct 
dementia or medical evidence of purely neurological 
disabilities symptomatic of brain trauma.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was neither incurred in 
nor aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001)

2.  An acquired psychiatric disorder was neither incurred in 
nor aggravated by service, and the veteran is not entitled to 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Defective vision of the left eye is proximately due to or 
the result of a service-connected disability, and the veteran 
is entitled to service connection for defective vision of the 
left eye.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.310 (2001).

4.  A chronic back disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for a chronic back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

5.  A left wrist disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for a left wrist disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for scars of the left eyebrow, based on disfigurement, have 
not been met or approximated at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 
(2001 & Aug. 30, 2002).

7.  The criteria for a separate 10 percent evaluation for 
scars of the left eyebrow, based on tender scars, have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7804 (2001 & Aug. 30, 2002).

8.  The criteria for an evaluation in excess of 10 percent 
for a left knee injury, with atrophy of the left thigh and 
calf and tenderness of the medial distal femur ligament, have 
not been met or approximated at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, 4.73, Diagnostic Codes 5257, 5261, 5262, 5311 (2001).

9.  The criteria for an evaluation in excess of 10 percent 
for residuals of a head injury, with headaches and tinnitus, 
have not been met or approximated at any time during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8045 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue before the Board is based upon original claims for 
service connection, the first being filed by the veteran in 
December 1989 for a psychiatric disability.  The veteran 
utilized VA Form 21-526, Veteran's Application for 
Compensation and Pension.  The application appeared 
substantially complete on its face.  In August 1994, the 
veteran submitted statements that set forth the other claims 
currently on appeal.  These claims clearly identified the 
disabilities in question and the benefits sought.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefits sought with a 
September 1990 rating decision; January 1991 statement of the 
case; July 1991 supplemental statement of the case; a June 
1994 rating decision; July 1995 supplemental statement of the 
case; September 1995 statement of the case; the September 
1997 remand issued by the Board; April 1999 supplemental 
statement of the case; the July 1999 remand issued by the 
Board; and the March 2002 supplemental statement of the case.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  In an August 
1999 letter, the veteran was requested to identify additional 
treatment providers and that VA would request records 
thereof.  He was also advised that if he was scheduled for a 
VA examination, failure to report for the exam might have an 
adverse impact on his claim.  Most recently, he was asked in 
a January 2000 letter to provide specific details concerning 
his reported post-traumatic stress disorder stressors.  The 
Board concludes that the veteran has been advised what 
evidence VA would obtain and what evidence he must submit, 
thereby satisfying the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained or attempted to obtain the 
veteran's VA treatment records and private treatment records 
as they were identified by the veteran.  It is notable that 
the veteran identified several private physicians, including 
one named J.C., from whom he allegedly sought treatment 
immediately after service, who were unable to be found 
despite considerable efforts on the part of the veteran and 
the RO.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in February 1993, February 1994, May 1994, 
November 1994, July 1998, and June 2001.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  Neither the veteran nor his representative 
have contended implicitly or otherwise that the disorders at 
issue for which he seeks an increased rating have increased 
in severity since those examinations.  Consequently, the 
Board finds that an additional examination is not required in 
this case.  See VAOPGCPREC 11-95; 38 C.F.R. § 3.327(a) (2001) 
(reexaminations will be required where evidence indicates 
that there has been a material change in disability).  In 
summation, there is more than sufficient evidence of record 
to decide the claims properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

The veteran's DD Form 214 indicates that he served on active 
duty in the United States Navy from May 1963 to May 1967.  

Service medical records show no treatment for complaints of a 
psychiatric disorder, a back disorder, a left wrist disorder, 
and/or a left eye disorder.  

Service medical records do disclose that in May 1964, the 
veteran was treated for superficial lacerations of the left 
eye and lip.  They were cleaned and dressed.  The veteran 
returned the next day for a recheck of the laceration of the 
left eye.  

In August 1965, the veteran was treated for pain in the left 
side of the right knee.  The examiner's impression was 
chronic knee inflammation.  The veteran was told that the 
knee would probably give him trouble all of his life.  

In physical examinations conducted in November 1965, January 
1966, February 1966, and June 1966, it was determined that 
the veteran was physically qualified for boxing.  

In February 1966, the veteran was examined several days after 
being "groggy" following a boxing match.  He had no 
complaints.  Neurology examination was negative.  Fundi was 
normal.  The impression was "no neurological injury."  

Upon separation examination conducted in April 1967, 
neurologic, psychiatric, ophthalmoscopic, pupils, ocular 
motility, spine, upper extremity, and lower extremity 
clinical evaluations produced normal findings.  The veteran's 
field of vision was also found to be normal.  

Treatment records from Hutchings Psychiatric Center, dated in 
November 1987, document the hospitalization of the veteran 
following the laceration of both of his wrists.  The veteran 
was deemed an unreliable informant at the time of admission.  
He stated that he cut both of his wrists to get his wife to 
talk to him.  The veteran's wife stated that she was called 
to his place of business where she found the veteran in a 
room covered with blood.  She stated that the veteran had 
written things on the wall such as "Green Berets" in large 
letters.  Following hospitalization, the discharge diagnoses 
were major affective disorder; bipolar disorder; and 
hypomanic.  

Psychiatric services progress notes from St. Joseph's 
Hospital Health Center dated April 11, 1988, stated that the 
veteran had been hospitalized in November 1987, February 
1988, and April 1988 for suicide attempts.  The veteran was 
noted to have been depressed for the previous 6 to 9 months.  
It was noted that the veteran's wife had had a miscarriage in 
June 1987.  After the miscarriage, the veteran had purchased 
a business but soon thereafter discovered that there were tax 
liens against it.  The Internal Revenue Service had demanded 
payments and confiscated the veteran's bank accounts.  The 
veteran allegedly did not realize the money was no longer in 
the bank and proceeded to write checks on the account.  The 
veteran had seven counts of grand larceny pending against him 
and was scheduled for a court appearance in May.  The 
veteran's spouse was noted to have left him in November 1987 
because of his financial difficulties.  The veteran was said 
to have attempted suicide in November 1987 by slitting his 
wrists.  The veteran stated that he did not really want to 
die but wanted his wife to understand that he could not live 
without her.  It was noted that two weeks prior to admission, 
the veteran attempted suicide again by slitting his wrists, 
reportedly upset by the loss of his business, his upcoming 
court hearing, and his wife's leaving.  The April 1988 
initial evaluation gave a history of the veteran, but 
included no reference to his military career.  Following 
examination, the diagnoses on Axis I were cyclothymia; rule 
out bipolar disorder; and panic disorder with agoraphobia (by 
history).  The diagnosis on Axis II was mixed personality 
disorder.  During hospitalization, the veteran reported that 
he had panic attacks for 20 years and at times was unable to 
leave home.  Following hospitalization, a May 1988 Release 
Termination Summary showed diagnoses on Axis I of adjustment 
disorder with mixed disturbance of emotions and conduct; and 
panic disorder by history without agoraphobia.

A treatment report dated in August 1988 from St. Joseph's 
Hospital Health Center noted that at the time of admission to 
that facility, the veteran had denied current suicidal 
ideation but also maintained that he would kill himself 
rather than go to prison.  The course of treatment noted that 
the veteran was given several medications and participated in 
10 individual therapy sessions.  He then discontinued 
attendance.  There were recommendations for further treatment 
and the veteran's probation officer was advised of those 
recommendations.  The diagnoses on Axis I were bipolar 
disorder; and history of panic disorder without agoraphobia.  
After several unsuccessful attempts to contact the veteran, 
treatment was discontinued on August 31, 1988.  

On September 7, 1988, the veteran returned to St. Joseph's 
with complaints of persistent suicidal thoughts and memory 
and concentration problems.  His treatment record was re-
opened with recommendations of individual psychotherapy with 
ongoing assessment of his lethality as his court date 
approached.  The veteran failed to keep appointments and his 
case was closed.  

The veteran was convicted and incarcerated in the New York 
State Prison system due to a felony from October 21, 1988 to 
October 17, 1989.  His conviction was appealed and reversed 
in March 1990.  

City of New York Psychiatric Clinic treatment reports dated 
April 2, 1989, note the veteran to have been observed sitting 
in bed crying and shaking.  When asked by the staff whether 
he needed help, he started to cover his head, cry harder and 
stated "don't hurt me."  The veteran was said to be losing 
touch with what was real.  He seemed to think that he was a 
prisoner of war, and referred to the staff as "gooks."  The 
veteran rambled about being in Vietnam, being a prisoner of 
war for two years, and eating his best buddy's brains.  A 
treatment note dated April 7, 1989, indicated that the 
veteran had experienced a full-scale panic attack over the 
weekend that was brought on by a movie about the Green 
Berets.  The veteran's own military history was said to have 
made watching the movie very difficult, so much so that he 
began having flashback-type symptoms.  No diagnosis was 
offered in these treatment records.  

In a treatment record from St. Joseph's, dated October 24, 
1989, it was noted that the veteran had been discharged on 
October 17, 1989 from Central New York Psychiatric Center 
where he had spent his year-long incarceration (reportedly a 
consequence of 7 counts of grand larceny.).  The veteran's 
psychiatric history from 1985 to 1989 was outlined.  It was 
noted that the veteran's affective and behavioral control had 
improved significantly.  The veteran's appearance was deemed 
noteworthy in that he was reportedly dressed in military-like 
garb ( a black jumpsuit, navy blue outer jacket, and assorted 
medals) as opposed to his meticulous looking business suit on 
the previous admission.  Upon examination, some of the 
material that the veteran presented sounded to the examiner 
of unlikely validity, raising questions of delusional 
thinking.  Examples included references to working 
undercover, and being honored as a Green Beret.  It was noted 
that based upon reports from Dr. M. based on police records, 
these descriptions could reflect real events with the unreal 
quality being a product of the veteran's expansive style of 
reporting.  Following examination, the diagnoses on Axis I 
were panic disorder without agoraphobia (by history); and 
rule out bipolar disorder.  The diagnoses on Axis II were 
borderline personality disorder with narcissistic and 
antisocial features.  

In December 1989, the veteran filed the current claim for 
service connection for a psychiatric disorder.  

In January 1990, D.M.P., M.D., submitted a statement that 
indicated that the veteran had been under his care for 
treatment of agoraphobia with panic attacks from March 1987 
to January 1988.  It was noted that the veteran's clinical 
condition was complicated by depression secondary to marital 
problems and problems with a new business venture.  The 
veteran was reported to have been admitted to Hutchings 
Psychiatric Center Crisis Clinic for three days in November 
1987 for exhibiting increased depression and suicidal 
ideation resulting in him having superficially lacerated his 
wrists.  

In January 1990, J.W.M., Ph.D., directed a letter to the RO 
that disclosed that the veteran had received individual 
therapy from him from October 1988 to August 1989.  It was 
noted that many issues had been discussed in the therapy 
sessions, including those centered around the veteran's 
divorce, the death of an unborn child, and the sudden loss of 
his business.  J.W.M. stated "one other condition which was 
clearly pre-existing was [the veteran's] difficulties with 
panic attacks."  It was stated that the veteran had been 
receiving treatment for this condition for a number of years.  
J.W.M. opined that to the best of his knowledge, based upon 
written records and his own individual work with the veteran, 
the cause of these panic attacks stem from his military 
service, "much of which [J.W.M. understood] to be classified 
in nature."  It was also J.W.M.'s belief that these attacks 
had begun in 1966 after the veteran's discharge from the 
military.  

In a St. Joseph's hospital treatment record dated in March 
1990, the veteran was noted to have kept 9 individual therapy 
appointments and 2 appointments for medication.  After 
failing to appear, the veteran disclosed that he had 
contacted the local VA hospital for treatment.  

In May 1990, the veteran was referred by VA to St. Joseph's 
Hospital Health Center for testing to clarify the veteran's 
diagnosis and to provide treatment recommendations.  
Following behavioral observation and the administration of a 
battery of tests including a partial Wechsler Adult 
Intelligence Scale, the Minnesota Multiphasic Personality 
Inventory, and the Rorschach, the diagnosis on Axis I was 
panic disorder without agoraphobia.  The diagnosis on Axis II 
was mixed personality disorder with borderline and 
narcissistic features.  

VA Mental Hygiene Clinic treatment records dated in April 
1990, document the veteran's complaints as focusing around 
periods of intense anxiety in which he had panic, concomitant 
intense physiological arousal, and strong feelings of 
depression that had led in the prior three years to frequent 
suicide attempts and hospitalizations.  The veteran stated 
that he suffered his first panic attack while in the Army 
circa 1966 or 1967.  He stated that he had seen 50 to 100 
mental health professionals since that time.  He stated that 
he had learned to control his symptoms until 1987 when his 
wife left him, his child died unexpectedly, and he lost a 
great deal of money in a business venture that led to his 
arrest and incarceration for bad check writing.  In terms of 
history, the veteran stated that after graduating from High 
School, he joined the Army and while in the service, he did 
nothing but box for two years as a prize fighter and show-
piece for the Navy.  In terms of military history, the 
veteran claimed to be involved in covert operations from 1965 
to 1967.  The veteran stated that despite his near daily 
panic attacks, he began doing sensitive classified work in 
Southeast Asia that he could not elaborate upon.  The veteran 
described an episode in the Navy where his wife's parents 
came and forcibly removed his wife and young child from his 
home, at which point the veteran claimed he went wild and 
beat up several police officers, but denied being arrested.  
The veteran claimed that following service he made huge sums 
of money working in a car dealership, and lived a wealthy 
life style, opening several businesses and having a large 
impact on local business and politics for several years.  
According to the examiner, the validity of the veteran's 
claims was suspect, as the stories were almost too fantastic 
to believe.  The veteran also stated that he served many 
years as an informant for the State Police, having initially 
been recruited because two of his brothers had been high 
level drug dealers, who the veteran was responsible for 
"bringing down."  Following examination, the diagnosis on 
Axis I was major depression.  

The veteran was seen in a VA psychiatry department in June 
1990 for a medication evaluation.  He was said to have been a 
Vietnam combat veteran.  Following examination, the 
examiner's impressions were probable panic disorder, major 
depression, and mixed personality disorder; rule out bipolar 
disorder.  

In December 1990, R.P.S., Ph.D., submitted a Treatment 
Summary regarding treatment at the VA Mental Health Clinic 
from April 1990.  The diagnostic impressions were major 
depression; panic disorder; and post-traumatic stress 
disorder.  

In February 1991, J.E.C. submitted a statement wherein he 
claimed to be a personal acquaintance of the veteran dating 
back to 1966.  He stated that they were constant companions 
from his release from the military until March 1973.  He 
stated that during that time he was fully aware that the 
veteran was seeing doctors and taking medications for a 
severe mental problem.  He did not recall what the problem 
was, but was aware that it began in the military between 1964 
and 1965.  J.E.C. also stated that the veteran fought many 
fights in the military and was in some type of Special Forces 
outfit, but that discussing what he did caused the veteran 
great anguish.  

In February 1991, D.E.M., a friend of the veteran, submitted 
a notarized statement in which she described the veteran's 
psychiatric problems from 1987, and stated that they could 
all be attributed to the veteran's service in Vietnam and to 
his boxing during service.  

In February 1991, J.W.M., Ph.D., submitted a statement in 
which he wrote that he had worked with the veteran from 
September 1988 to August 1989 while he was at the Central New 
York Psychiatric Center.  It was noted that the veteran had 
been sent there following panic symptoms exhibited in the 
past and concern that his past undercover work as a New York 
City Police Officer would place him at risk in the general 
inmate population.  J.W.M. stated that during his work with 
the veteran he had "learned a great deal about his 
background and how his past had affected his mental and his 
ability to function."  According to the statement, the 
veteran had stated to J.W.M. that he had served during the 
Vietnam conflict and was assigned to the Special Forces 
Operations.  According to the veteran's accounts, he also had 
a deeply rooted involvement with the intelligence community, 
and as a result much of the veteran's military background is 
"lost" because it is highly classified.  According to 
J.W.M., because the veteran's claims were met with skepticism 
at Central New York Psychiatric Center, a background check 
was conducted, where it was "confirmed that he was an 
undercover officer (informant) for the New York State Police 
and they also substantiated his enlistment in the Special 
Forces."  According to J.W.M., based upon what the veteran 
told him about his experiences in Vietnam there was no doubt 
that the veteran's mental status and ability to function was 
directly linked to his service experience.  He concluded that 
the veteran was due just and fair compensation from his 
government for his service to his country, even if the 
specific incidents of service are not available for review.  

In March 1991, B.M. submitted a statement in which B.M. 
claimed to have known the veteran since 1968.  B.M. wrote 
that the veteran had been on medication and been treated by 
mental health doctors since that time.  

In March 1991, J.R.E. submitted a statement in which he 
claimed that he had known the veteran since 1959, and that he 
had knowledge that the veteran had been under medical 
treatment for a psychiatric disorder since the mid-1960's and 
that the veteran's illnesses had begun in the military.  

In April 1991, B.J.M., M.D., a psychiatrist, submitted a 
statement in which she stated that she had evaluated the 
veteran in October of 1983 and had diagnosed agoraphobia with 
panic attacks and a mixed personality disorder with 
antisocial, narcissistic and compulsive features.  She noted 
that the veteran had described classic spontaneous panic 
attacks beginning at age 20, which would have been about 
1966.  B.J.M. related that the veteran had told her that he 
had joined the Navy when age 17, but was miserable at sea, so 
he avoided sea duty by becoming a fighter.  She noted that 
the veteran did not elaborate on any combat experiences 
during his four sessions with her in October 1983.  

In October 1991, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that he was in the Navy 
and following basic training was assigned to the boxing team.  
He had a total of 289 fights.  In addition, he testified that 
he was in the Special Services with the military but could 
not divulge any specifics regarding that assignment.  The 
veteran testified that he began to have problems in 1965 that 
included panic disorders.  He recalled being treated by a 
Doctor Jeffrey Collins in service, and that his current 
psychiatric problems are directly related to his problems in 
service.  [Note:  Subsequent attempts to locate Dr. Collins 
were unsuccessful.]

In October 1991, B.R. submitted a statement to the effect 
that she had known the veteran since 1961, and that since 
1968 his mental state had changed so that he required 
medication and psychiatric treatment.  

In October 1991, A.S. submitted a statement to the effect 
that she had known the veteran since 1967, and that he was 
taking medication and seeing doctors at that time due to 
psychiatric illness.  

In November 1991, R.P. submitted a statement to the effect 
that she had known the veteran for 20 years, and that he was 
taking medication and seeing doctors at that time due to 
psychiatric illness.  

In November 1991, J.P.D. submitted a statement to the effect 
that she had known the veteran since 1977, and that in 1979 
she became aware that he was taking medication and seeing 
doctors due to psychiatric illness.  

In September 1992, R.M.C. submitted a statement to the effect 
that she had known the veteran since 1962, and that before 
his entrance into the military he was devoid of any physical 
or mental difficulties, but that after 1965, he was 
completely different and psychologically disturbed.  

VA outpatient treatment records dated in February 1993 note 
the veteran seeking treatment and providing a history of 
post-traumatic stress disorder over several years.  He 
reported flashbacks of combat scenes, beating another man in 
a boxing match, and a doctor telling him of his daughter's 
death.  He stated that he was sworn to secrecy about his 
civilian war service in Vietnam, but that he has traumatic 
memories of that.  The examiner's impression was post-
traumatic stress disorder, with uncertainty as to if it was 
combat related; and panic disorder with agoraphobia.  

In January 1994, the veteran submitted three photographs.  
The first is purported to be of the veteran wearing an Army 
Green Beret uniform with an airborne patch and medal.  The 
second is purported to be a boxing publicity poster for a 
fight the veteran had in the military, and the third is 
purported to be a picture of the veteran taken in January 
1993.  

In May 1994, the veteran underwent VA psychiatric examination 
for the purpose of determining whether the veteran has post-
traumatic stress disorder that is related to service.  The 
report of the examination noted the veteran's military 
history included placement in special services as a boxer for 
the purpose of fighting at various Navy facilities.  
According to the veteran, he was recruited in 1965 to perform 
"covert operations" in Southeast Asia.  The veteran was 
reluctant to provide full details other than that he was 
assigned to kill various alleged enemies of the war effort in 
Vietnam.  He stated that he eventually became obsessed with a 
sense of being evil and guilty, but when he sought 
psychiatric help in the Navy he was told that it was "all in 
his head."  The veteran related a medical history following 
service of escalating mental problems including 7 or 8 
hospitalizations following suicide attempts.  Following the 
interview and examination, the diagnosis was major 
depression.  The examiner proclaimed that "the history, as 
reported by the [veteran], supports that the illness is a 
result of his military service."  

In February 1994, the veteran underwent VA orthopedic 
examination pertinent to a claim of service connection for a 
left knee disorder.  The veteran complained that his left 
knee swelled up, and that he has pain of the left knee and 
local tendonitis and tenderness.  He stated that he uses a 
cane at times, and takes aspirin for pain.  Upon examination, 
the veteran walked with a normal gait.  The left calf was 14+ 
inches and the right calf was 15+ inches.  Reflexes in the 
knees and ankles were active and equal bilaterally.  The 
collateral ligaments were evident and the cruciate ligaments 
were firm and stable.  There was no crepitation on movement.  
Range of motion of the left knee was 180 degrees to about 120 
degrees.  Thigh measurement was 173/4 inches on the left and 19 
inches on the right.  There was some tenderness over the 
distal femur medially.  The examiner perceived a fold of 
synovium where it was tender.  X-rays of the left knee were 
entirely normal.  The diagnosis was atrophy of the left calf 
and the left quadriceps with tenderness over the medial 
distal femur ligaments.  Quadriceps exercises were 
recommended.  

VA outpatient treatment records dated in August 1994 note the 
veteran's history of covert operations in Vietnam and 
nightmares of bones and skeletons.  Following examination, 
the assessment on Axis I was post-traumatic stress disorder, 
severe.  

In August 1994, the veteran filed the current claims for 
service connection for a scar over the left eye, blurred 
vision in the left eye, residuals of a fracture of the left 
wrist, a back disorder, an increased evaluation for service-
connected headaches, and an increased evaluation for a 
service-connected left knee disorder.  

In September 1994, a letter was submitted from J.M.D., M.D., 
that stated that he had first met the veteran in June 1991, 
when he came in following a motor vehicle accident.  It noted 
that the veteran had injured his neck and also had a possible 
fracture of the left wrist.  Dr. J.M.D. wrote that the 
veteran was seen again in July 1991, at which time he was 
found to have no fractures from the accident, but his spine 
x-rays that were done in the emergency room showed an old 
compression fracture at T-12 that pre-existed the accident.  
Dr. J.M.D. wrote that it was his opinion that this was the 
result of an injury sustained in Vietnam, while the veteran 
was in the military service.  He wrote that the veteran had 
been having trouble with chronic back and neck pain ever 
since that time, and that the veteran has "permanent partial 
disability based upon his old service-connected injury."  

In November 1994, the veteran underwent a VA scars 
examination pertinent to a claim of service connection for a 
scar above the left eye.  The report of examination noted a 
scar on the left upper forehead, eyelid.  The veteran claimed 
that he had spasm of the eyelid and irritation caused by a 
bulging upper eyelid hanging down over the lower lid.  Upon 
examination, there was a 1 inch scar that was perpendicular 
with the eyelid, that was healed and not tender.  There was 
scar tissue in the upper eyelid that made the upper eyelid 
thick and bulge a little bit over the eye on the left side 
more than the right.  There were no scars on the right.  The 
movement of the eyes upward and downward were parallel and 
equal with no abnormality.  There was no spasm.  Upon x-ray 
there was no damage to the supraorbital ridge.  The diagnosis 
was a healed scar on the left upper lid of the eye and 
forehead with scar tissue around the upper eyelid that made 
it thicker than the right.  

In September 1994, there was submitted a statement written in 
Vietnamese by V.N., that was subsequently translated into 
English.  The statement is to the effect that the writer knew 
the veteran in 1966 in Vietnam, and that the veteran's 
special duty was to support the writer, a Captain in the 
Armed Forces of the Republic of Vietnam.  

VA outpatient treatment records dated from 1993 to September 
1997 document treatment of the veteran in the mental hygiene 
clinic.  The veteran was noted to have intrusive thoughts and 
nightmares about his war experiences.  The diagnoses included 
anxiety, depression, and possible post-traumatic stress 
disorder.

Private treatment records from M.S., M.D., dated in April 
1996 note the veteran's presenting problems included anxiety, 
panic attacks with agoraphobia, and post-traumatic stress 
disorder.  The veteran's service in Vietnam was noted.  The 
diagnoses included panic attack and post-traumatic stress 
disorder.  

Department of Health and Human Services Disability 
Determination Transmittal Form, dated in April 1989, was 
associated with the claims file in February 1998 together 
with supporting medical documentation.  It was noted therein 
that the veteran's disability began in November 1987, and 
that his primary diagnoses were anxiety disorder with panic 
disorder.  

The veteran's service personnel records became associated 
with the claims file in March 1998.  They document the 
veteran's service in the United States Navy from 1963 to 1967 
with service with the Carrier Airborne Early Warning Squadron 
from November 1965 to May 1967.

In May 1998, the veteran submitted a statement in response to 
a request for stressor verification pertinent to a claim of 
service connection for post-traumatic stress disorder.  In 
the statement, he indicated that he was instrumental in 
convincing a very close friend of his, named J.L., into 
joining the Navy instead of the Air Force.  The veteran 
stated that J.L. was subsequently killed on the U.S.S. 
Forrestal, that he had always felt responsible for his death, 
and that it has haunted him ever since.  The veteran claimed 
that had J.L. joined the Air Force like he had wanted instead 
of the Navy as the veteran advised, he would be alive today.  

In July 1998, the veteran underwent VA psychiatric 
examination for the purpose of determining whether he has 
post-traumatic stress disorder that could be associated with 
his military service.  The veteran provided a history of his 
illness and stated that his problems were depression and 
post-traumatic stress disorder.  When asked about his 
experiences with the military and the war, he stated that he 
did not want to talk about it, and that his best friends in 
Vietnam were killed because of him.  The veteran stated that 
he did not want to fall asleep because of nightmares, and 
that he had flashbacks all of the time.  The veteran 
medications were noted to be Prozac, and Xanax over the 
previous 30 years.  The veteran denied head trauma, seizure, 
motor vehicle or motorcycle accidents.  Following 
examination, the assessments on Axis I were Benzodiazepine 
dependence; history of major depression; and rule out post-
traumatic stress disorder, mild to moderate.  

In June 1998, the veteran underwent VA peripheral nerves 
examination.  The report noted a long history of pain in the 
lower back and left knee area.  The report of the examination 
noted the veteran's complaints of leg weakness and pain.  The 
veteran complained that his left leg tends to give out from 
under him and may be weak.  Upon examination, there was some 
give-way weakness of the left quadriceps.  The veteran could 
walk on his toes and on his heels.  He could perform deep 
knee bends and could tandem walk.  Range of motion of the 
knees was similar on both sides.  The examiner's impression 
was low back syndrome and left knee pain.  The examiner felt 
that the veteran's lower back pain was from musculoskeletal 
factors without evidence of lumbosacral radiculopathy.  

In July 1998, the veteran underwent VA orthopedic examination 
for the evaluation of his left knee.  The veteran complained 
that when he walks with significant weight on the left knee 
it will swell and hurt.  He stated he could no longer squat, 
and that he feels his knee catching, grinding, and hanging up 
at times, and that it felt that it was always dry on the 
inside.  There was reported no recent treatment and no 
crutches, brace or cane.  The veteran stated, however, that 
he uses a cane on occasion and that it seems to help the pain 
in the left knee.  There were no surgeries to the left knee 
and no episodes of subluxation or dislocation.  Examination 
revealed full range of motion of the left knee from 0 to 140 
degrees of flexion without swelling.  All ligaments were 
stable.  Diagnoses included signs and symptoms of 
patellofemoral arthrosis or contusion; and chondromalacia of 
the patella.  The examiner noted that this prevents the 
veteran from squatting down and also makes the knee hurt when 
he sits down for long periods of time such as driving a car.  
The examiner also noted that the veteran demonstrated full 
range of motion, but has a history of weakened movements and 
excess fatigability with use.  The examiner noted 
incoordination and painful motion with flexion and extension 
of the knee.  It was finally noted that there is a medical 
probability that there would be additional limits on 
functional mobility during flare ups, but that this could not 
be expressed in terms of additional loss of motion.

In September 1998, the U.S. Army & Joint Services 
Environmental Support Group (ESG) directed a letter to the RO 
in response to a request for verification of stressors 
concerning the veteran's claim of service connection for 
post-traumatic stress disorder.  The letter, including 
supporting documentation, confirmed the fire and subsequent 
explosions aboard the USS Forrestal on July 29, 1967, and the 
death in that accident of Airman J.T.L., as stated by the 
veteran.  

In November 1998, the veteran underwent VA scars examination.  
The report of that examination noted a history of multiple 
lacerations and scars over the left eyebrow that were treated 
between 1963 and 1967.  Subjective complaints included an 
area of numbness the size of about 1 inch in diameter over 
the left eyebrow; swelling over the left eyebrow that was 
extending over the left eyelid; decreased vision in the left 
eye secondary to the swelling; and intermittent headaches in 
the morning that sometimes persisted for the whole day.  
Examination revealed two scars over the left eyebrow.  One 
was a transverse scar 1.5 centimeters and the second was a 1 
centimeter scar.  Both had healed with primary intention 
leaving a fair hairline scar.  There was tenderness on deep 
palpation of both the scars but they were not adherent to 
underlying bone.  There was a moderate amount of subcutaneous 
scar tissue underneath the scars.  These scars lay over the 
left eyebrow and extended into the lower part of the left 
frontal eminence.  There was no ulceration or breakdown of 
the skin.  There was no elevation or depression of the scar.  
There was evidence of subcutaneous tissue formation that 
caused the left eyelid to sag.  This prevented the veteran 
from completely opening the left eye.  Hence, there were 
times when the veteran could see double.  The veteran had 
difficulty seeing from the left eye.  There was evidence of 
disfigurement of the left eye.  An unretouched color 
photograph was included in the examination report.  Movements 
of the eye were normal.  The vision of the left eye was 20/34 
distant and 20/200 near.  There was limitation from the scar 
mainly because of sagging of the anterior prominence of the 
subcutaneous tissue over the left eyebrow and sagging of the 
upper eyelids that caused lid lag and some obstruction of 
vision.  The diagnosis was scars over the left eyebrow 
secondary to multiple lacerations with evidence of left lid 
lag and occasional blurring of vision.  The examiner 
explained his belief that the veteran had some amount of 
disfigurement and numbness about 1 inch in diameter over the 
left eyebrow that was secondary to possible damage to the 
left supraciliary branch.  The examiner noted that swelling 
was undoubtedly obstructing the veteran's vision.  The 
examiner found it difficult to explain the headaches being 
caused secondary to the eyebrow continuously, but that it was 
reasonable to assume that some intermittent headaches may 
well be from the problem.  

In January 2000, pursuant to the Board's July 1999 remand, 
the RO directed a letter to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly ESG), for 
the purpose of verifying whether the veteran (1)  had been 
assigned or attached to any U.S. Army unit or a member of the 
"Special Forces;" (2)  had duty in Vietnam; and/or (3)  was 
engaged in any combat, and the circumstances of the above.  
Also requested was any information and verification regarding 
any alleged post-traumatic stress disorder stressors, 
including any pertinent facts and circumstances of the 
veteran's in-service boxing career.  

In August 2000, USASCRUR responded to the Board's January 
2000 request by forwarding a copy of a September 1998 
response (that pertained to the death of J.T.L. aboard the 
US. Forrestal), and stating that they were unable to locate 
any additional information concerning the veteran's stress 
incidents to include having an in-service boxing career and 
being injured.  

In September and October, 2000, the veteran underwent VA 
psychiatric examination for the stated purpose of determining 
the nature and etiology of the veteran's psychiatric disorder 
with particular attention to the question of post-traumatic 
stress disorder.  The report of the examination dated October 
31, 2000, noted that the veteran underwent a series of 
interviews, and a series of psychological testing, and that 
the claims file was reviewed.  The report listed the 
diagnostic tests, provided a thorough recitation of the 
veteran's military experience, post-military experience, 
synopses of interviews, and detailed psychological test 
results.  It was noted that an Magnetic Resonance Imaging 
(MRI) and Electroencephalogram (EEG) were hoped for locally, 
and that a request for these additional tests would be 
ordered.  

The examiner noted that the record did not confirm the 
veteran's service in Southeast Asia, nor did it suggest that 
the vessel to which the veteran was assigned (the USS 
Randolph) saw duty in Southeast Asia during the Vietnam War.  
The examiner stated that the "claims file did not provide 
evidence of any additional data or first person information 
that would link military service with the psychological 
problems that are of present concern."  

The diagnosis on Axis I was delusional disorder.  Axis II 
diagnosis was that "features of personality include 
grandiose and narcissistic attitudes."  Axis III diagnosis 
was that neuropsychological findings are most likely caused 
by old TBI.  The examiner noted that the aftermath of mild 
TBI may be an exaggeration of personality attributes and 
complications of the psychiatric psychopathology.  The 
examiner recommended additional studies including EEG and 
MRI.  The examiner noted that abnormalities on either or both 
tests would help to establish the presence of TBI and, in the 
absence of evidence of other head trauma, point causally to 
the veteran's assignment as a boxer as a likely determinant.

Between March and June 2001, attempts were made to schedule 
the veteran for the recommended MRI and EEG testing.  In a 
letter dated March 21, 2001, the veteran was advised of the 
necessity for the testing, and that the failure to report for 
such examinations could result in adverse determinations in 
accordance with 38 C.F.R. § 3.655 (2001).  It was 
subsequently documented that the veteran had previously 
refused to do these tests, and when a special request was 
made, he once again simply refused to do the tests.  

On June 25, 2001, the psychiatrist who had conducted the VA 
psychiatric examination in October 2000, prepared a 
supplemental examination report in order to incorporate the 
results of the recommended MRI and EEG tests with the prior 
report.  The examiner disclosed that the veteran through the 
verbal report of his spouse had declined to submit to an MRI 
examination, but did complete the EEG as requested.  The 
examiner noted that in the absence of psychological trauma, a 
diagnosis of post-traumatic stress disorder cannot be 
established.  In the absence of claims file data, service 
connection of a neuropsychological and electroencephalogram 
findings in the veteran cannot be established.  The examiner 
concluded that in view of the EEG and neuropsychological 
findings, the diagnosis originally proposed should be revised 
as follows:  Axis I. - Organic personality syndrome.  Axis 
II. - None.  Axis III. - Electroencephalogram abnormalities. 

The examiner stated that the EEG confirmed only the existence 
of a pattern of brain wave responses that were consistent 
with a series of cerebral affronts.  Other studies such as an 
MRI would be necessary to confirm diagnosis and to establish 
medical cause.  

In April 2002, the veteran directed a letter to the RO in 
which he stated that he would not report for an MRI because 
it was scheduled in Pittsburgh, but that he would report if 
it were scheduled in Parkersburg, West Virginia, or Marietta, 
Ohio.  

Analysis

Service Connection for Post-traumatic Stress Disorder 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor.  
Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2001) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, although it is clearly 
questionable as to whether the veteran has a confirmed 
diagnosis of post-traumatic stress disorder, the record 
includes at least three medical documents that contain the 
diagnosis.  At least one of these records was based upon in-
service stressors claimed by the veteran.  Therefore, the key 
consideration is whether the evidence of record verifies the 
occurrence of the claimed in-service stressor that led to the 
diagnosis.  Thus, under both the old and new versions of 38 
C.F.R. § 3.304(f), the record must include credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  Therefore, the Board's decision will not 
turn on this difference in the versions of the regulation and 
neither version is more favorable to the veteran than the 
other.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service medal, he did not receive any other medal or 
indication of participation in combat such as the Combat 
Infantry Badge, Purple Heart, or "V" devices.  Without such 
accompanying medals or devices, the National Defense Service 
medal is not conclusive evidence of combat.  See M21-1, Part 
VI, paragraph 11.38(b)(1).  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited as potential 
stressors dangerous covert missions he allegedly made as a 
member of the Green Beret Special Forces in Vietnam during 
the Vietnam War, and hearing about the death of a friend in a 
Naval aircraft carrier explosion accident.  While the alleged 
covert missions would be related to combat, his assertions 
alone are not sufficient by themselves to establish that 
these things occurred or that he is a veteran of combat.  
Further, the veteran also does not assert that he witnessed 
the aircraft carrier explosion in which his friend was 
killed, but that he heard about it.

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, there must be 
satisfactory corroboration in order to establish the 
existence of a stressor.  See 38 C.F.R. § 3.304(f).  In this 
case, the veteran's only evidence of his in-service stressors 
is once again limited to his own testimony/statements.

Significantly, the USASCRUR has been unable to verify any 
claimed stressors other than the death of the veteran's 
friend, J.T.L. aboard the U.S.S. Forrestal.  With respect to 
the stressors the veteran asserted in response to the RO's 
inquiries, his responses lacked the specificity required by 
the USASCRUR for further research pertaining to his alleged 
covert activities as a member of the Green Berets.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  In this case, the diagnoses of post-
traumatic stress disorder in the record are based on 
unverified stressors provided to the examiner by the veteran.  
As the United States Court of Appeals for Veterans Claims has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written and oral statements nor the 
medical opinions of post-traumatic stress disorder based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  Even if one were to establish that the 
death of a friend of the veteran in an accident not witnessed 
by the veteran was an adequate stressor for post-traumatic 
stress disorder purposes, there is no medical record of a 
diagnosis of post-traumatic stress disorder based upon that 
alleged stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors that led to the diagnosis of 
post-traumatic stress disorder actually occurred.  The Board 
finds the veteran's own accounts of his stressors to be 
contradictory and overblown, and therefore lacking in 
credibility.  The fact that the veteran has presented a 
picture of himself wearing a U.S. Army Green Beret uniform 
adorned with combat medals including the Purple Heart Medal 
is inconclusive, given that his service personnel records 
confine his service to that of the U.S. Navy, and provide no 
indication of his receipt of any such medals.  He has 
asserted on several occasions that he was involved in covert 
operations in Vietnam, but he could not remember any of the 
relevant details of those missions, including the names of 
any one else involved, or the locations of those activities.  
The veteran has portrayed the reason for his lack of details 
as an effort to preserve the clandestine nature of the 
activities, but it is significant to note that these alleged 
actions took place over 35 years ago, and as such, the basis 
for such secrecy is highly suspect.  The veteran has been 
found on more than one examination to be an unreliable 
historian.  Given the unreliability of the veteran's accounts 
and the lack of any supportive documentation of the 
occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

As noted above, the Board recognizes that one of the 
incidents offered by the veteran as a stressor is the 
accidental death of a friend in service, a death that 
admittedly was not witnessed by the veteran.  The Board also 
recognizes that the claims file contains at least three 
medical records in which post-traumatic stress disorder was 
offered as a diagnosis.  

Assuming without deciding that the death of a friend not 
witnessed by the veteran would meet Category A of DSM-IV 
Criteria, and that it is a verified stressor, and assuming 
without deciding that the examination reports that contain a 
diagnosis of post-traumatic stress disorder were based upon 
DSM-IV, the veteran's claim for service connection must still 
be denied.  Significantly, the diagnosis of post-traumatic 
stress disorder has never been linked to the death of the 
veteran's friend, but to the unverified covert combat-related 
stressors offered by the veteran during those examinations.  

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. § 3.102 (2001).

Service Connection for an Acquired Psychiatric Disorder other 
than 
Post-Traumatic Stress Disorder 

The veteran contends that he has a current psychiatric 
disorder that is related to service.  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b) (West Supp. 2001).

There are no references in the veteran's available service 
medical records to a psychiatric disorder.  While there is 
competent evidence of a current psychiatric disability, 
variously diagnosed as post-traumatic stress disorder, panic 
disorder, bipolar disorder, major depression, delusional 
disorder, adjustment disorder, major affective disorder, 
anxiety disorder, and organic personality disorder, there is 
no competent evidence showing that a current psychiatric 
disorder had its onset in service or is related to the 
veteran's period of service.  

The Board recognizes the opinions of the psychologist, 
J.W.M., Ph.D., in January 1990 and February 1991, to the 
effect that the veteran's panic disorder "stem from his 
military service, "much of which [J.W.M. understood] to be 
classified in nature."  It is also recognized that in April 
1991, B.J.M., M.D., a psychiatrist, submitted a statement in 
which she noted that the veteran had described classic 
spontaneous panic attacks beginning at a time that the 
veteran was in service.  It is further recognized that the VA 
psychiatrist who examined the veteran in May 1994, concluded 
that "the history, as reported by the [veteran], supports 
that the illness is a result of his military service."  

However, each of these opinions supporting the veteran's 
claim was explicitly based on the veteran's reported history 
that he undertook dangerous covert military assignments as a 
member of the Special Forces Green Berets during active 
service or that he had experienced a panic disorder during 
service.  This history is not supported by the evidence and 
absent credible verification is deemed to be inaccurate.  It 
is clear that these medical opinions in question are based 
upon a recitation of what the veteran told the examiners 
regarding his military service and the origin of his 
psychiatric disabilities.  An opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).

In this case the Board finds the opinion of the VA 
psychiatric examiner who most recently examined the veteran 
between September 2000 and June 2001, based upon lengthy 
interviews, extensive psychological testing, the 
consideration of an accurate medical history and a thorough 
review of the veteran's claims files, to be more probative 
than those opinions offered by health care providers based on 
the veteran's own history of the origin of his claimed 
psychiatric disorders.  The most recent VA examination 
considered the historical clinical findings and the 
allegations of the veteran.  The examiner opined that in the 
absence of supporting evidence in the claims file, service 
connection for a neuropsychological or psychiatric disorder 
cannot be established.  Such opinion is consistent with the 
veteran's reported history and clinical findings noted in the 
record.  As such, the Board finds the preponderance of the 
evidence to be against service connection for a psychiatric 
disorder.  The Board notes that the veteran was requested to 
report for MRI testing, in accordance with the 
recommendations of a VA examiner.  He was advised that 
failure to report for the testing could have an adverse 
impact on his claim, but he did not undergo the scheduled 
testing.  As a result, the Board must make its decision based 
on the evidence of record.  He cannot fail to report where 
scheduled for testing without adequate reasons therefor.  The 
Board points out that it may not be possible to schedule a 
particular type of medical testing at every VA medical 
facility.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for an acquired psychiatric disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b)(West Supp. 2001); 38 C.F.R. § 3.102 
(2001). 

Service Connection for Defective Vision of the Left Eye

The veteran contends that he has diminished vision in the 
left eye that is related to an injury to the left eye that 
was incurred in service in a boxing match.  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

Service connection is in effect for a scar on the veteran's 
left eyebrow evaluated as 10 percent disabling.  In November 
1998, the veteran underwent VA scars examination.  There was 
evidence of subcutaneous tissue formation that caused the 
left eyelid to sag.  This prevented the veteran from 
completely opening the left eye.  Hence, there were times 
when the veteran could see double.  The vision of the left 
eye was 20/34 distant and 20/200 near.  The diagnosis was 
scars over the left eyebrow secondary to multiple lacerations 
with evidence of left lid lag and occasional blurring of 
vision.  The examiner noted that swelling was undoubtedly 
obstructing the veteran's vision.  

The foregoing medical evidence supports the finding that the 
veteran's service-connected scar above the left eye causes 
swelling that in turn causes occasional double vision and 
blurring of vision.  There is no medical evidence that is in 
opposition to these findings.  The Board concludes that the 
evidence as a whole supports secondary service connection for 
defective vision of the left eye, and the appeal as to this 
issue is granted on that basis.  38 C.F.R. § 3.310(a) (2001).

Service Connection for a Chronic Back Disability

The veteran contends that he has a chronic back disability 
that was incurred in service.  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

There are no references in the veteran's available service 
medical records to complaints, treatment or diagnosis of a 
back disorder.  While there is competent evidence of a 
current back disorder diagnosed in June 1998 as low back 
syndrome, there is no competent evidence showing that a 
current back disorder had its onset in service or is related 
to the veteran's period of service.  

The Board recognizes the opinion of the physician, J.M.D., 
M.D., who in September 1994 stated the veteran had been 
having trouble with chronic back and neck pain ever since 
sustaining an injury in Vietnam, and that the veteran has 
"permanent partial disability based upon his old service-
connected injury."  It is curious that Dr. J.M.D. 
contradicted his own conclusion when he wrote that he had 
first met the veteran in June 1991, when he came in following 
a motor vehicle accident having injured his neck.  

Regardless, the opinion of Dr. J.M.D. supporting the 
veteran's claim was clearly based on the veteran's reported 
history that he injured himself while in the military in 
Vietnam.  This history of having served in Vietnam is not 
supported by the evidence and absent credible verification is 
deemed to be inaccurate.  The history of having sustained a 
back injury in service is also contradicted by the veteran's 
service medical records.  It is clear that Dr. J.M.D.'s 
medical opinion was based upon a recitation of what the 
veteran told the examiner regarding his military service and 
the origin of his back disability.  An opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).

In this case the Board notes the absence of evidence of a 
back injury in service, and the fact that the initial 
complaints of back pathology did not occur until almost 25 
years after service.  The Board finds these facts to be more 
probative of the question of whether the veteran's back 
disorder had its origin in service than the opinion offered 
by a health care provider that was based solely on the 
veteran's own interpretation of history.  As such, the Board 
finds the preponderance of the evidence to be against service 
connection for a chronic back disorder.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a chronic back disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  See 38 U.S.C.A. 
§ 5107(b)(West Supp. 2001); 38 C.F.R. § 3.102 (2001). 

Service Connection for a Left Wrist Disability

The veteran contends that he has a chronic left wrist 
disability that was incurred in service.  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

There are no references in the veteran's available service 
medical records to complaints, treatment or diagnosis of a 
left wrist disorder.  The only reference to a left wrist 
disorder in the medical evidence was made in the September 
1994 letter submitted by J.M.D., M.D., that stated that in 
June 1991 the veteran was treated for a possible fracture of 
the left wrist following a motor vehicle accident.  Dr. 
J.M.D. noted, however, that the veteran was seen again in 
July 1991, at which time he was found to have no fractures 
from the accident.  It must be concluded that there is no 
competent evidence of a current left wrist disorder.  As 
such, the Board finds the preponderance of the evidence to be 
against service connection for a left wrist disorder.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a left wrist disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001). 


Increased Rating for Left Eyebrow Scars

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it 
is provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

With respect to the question of whether an evaluation in 
excess of 10 percent can be accorded to the veteran's 
service-connected scars on the left eyebrow, it is noted that 
the Rating Schedule, as in effect prior to August 30, 2002, 
maintains that a 10 percent rating is warranted for scars 
that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  A noncompensable disability evaluation is warranted 
for a slightly disfiguring scar of the head, the face, or the 
neck.  A 10 percent evaluation requires that the scar be 
moderately disfiguring.  A 30 percent evaluation requires 
that the scar be severely disfiguring, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 
7800.  Other scars shall be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

During the course of the appeal, the rating criteria for 
disabilities of the skin were changed.  Effective August 30, 
2002, a 10 percent rating is provided for disfigurement of 
the head, face, or neck with one characteristic of 
disfigurement.  The eight characteristics of disfigurement 
are scar five or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  A 30 
percent rating is provided with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (Aug. 30, 2002).  Superficial 
unstable scars are rated as 10 percent disabling; superficial 
scars which are painful on examination are also rated as 10 
percent disabling under revised Diagnostic Codes 7803 and 
7804, respectively.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Pursuant to revised 
Diagnostic Code 7805, other scars are rated on limitation of 
function of affected part.  

As noted earlier, the more favorable version of the 
regulation applies when a regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In the present case, the RO has not had the 
opportunity to apply the revised regulation, nor has the 
veteran previously been provided notice thereof.  The Board 
does not find that the veteran is thereby prejudiced, as the 
previous regulation pertaining to rating skin disability is 
clearly more favorable to the veteran in this case as the 
prior rating criteria provide a basis for increase, as 
detailed below.  Applying the revised criteria, however, 
there is no basis for an increased rating based on 
disfigurement or the assignment of a separate rating for a 
painful scar.  On examination, none of the characteristics of 
disfigurement were present, gross distortion or asymmetry of 
the eyelid was not present, and the scars were noted to be 
tender, but not painful.  Under these circumstances, the 
Board concludes that the prior version of the regulation is 
the more favorable to the veteran and should be applied in 
this case.  The veteran has been provided the prior rating 
criteria.  No prejudice results to the veteran by the Board 
deciding this issue at the present time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

It is also noted that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994), separate rating may be assigned for different 
manifestations of a disability as long as none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  In the present case, the veteran has both 
disfiguring scars of the eyelid as well as tender scars.  
This symptomatology does not overlap.  The current 10 percent 
evaluation assigned under the previous rating criteria for 
disfigurement contemplates moderately disfiguring scars.  
Severely disfiguring scars are required for the next higher 
evaluation.  On VA examination, the examiner opined that the 
veteran had some amount of disfigurement.  No examiner has 
described severe disfigurement or a marked and unsightly 
deformity of the eyelid.  Thus, the requirements for an 
increased rating based on disfigurement are not present.  As 
noted, the veteran's scars have been noted to be tender to 
deep palpation.  The previous rating criteria, under 
Diagnostic Code 7804, provide for a 10 percent, but no 
higher, evaluation for superficial scars which are tender and 
painful on objective demonstration.  The Board finds that a 
separate 10 percent evaluation for tender scars is warranted 
and notes that this symptomatology does not overlap with the 
symptomatology which forms the basis for a rating based on 
disfigurement.

The next question is whether a separate evaluation can be 
given based upon limitation of function of the part affected 
in accordance with Diagnostic Code 7805.  The clinical 
evidence demonstrates that the veteran's left eyebrow scars 
have caused a limitation of the eyelid movement based upon a 
sagging of the lid.  This in turn has caused some obstruction 
of the veteran's left eye vision.  

This evidence is consistent with the findings that has led to 
the grant of service connection for defective vision of the 
left eye as noted above in this decision.  As the evaluation 
of the same manifestation under different diagnoses are to be 
avoided (i.e., the defective vision of the left eye and the 
scars above the left eye), the Board finds no basis upon 
which to increase the evaluation of the scars of the left 
eyebrow based upon limitation of function of the eyelid, as 
impairment of function is recognized in the grant of service 
connection for impairment of vision.  38 C.F.R. § 4.14.

Finally, the Board notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1999) 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence of record does not show that the 
veteran's left eyebrow scars presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an increased evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the veteran's complaints 
are noted, evidence of an exceptional disability picture, 
such as that manifested by frequent hospitalization or 
absence from work, is not demonstrated.  Referral for an 
increased rating on an extraschedular basis, therefore, is 
not warranted.  

The Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is also warranted.  In that case, the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
left eyebrow scar disability has remained static and that a 
uniform rating is appropriate.

Increased Rating for Residuals of a Left Knee Injury  

The veteran contends that his left knee disorder is more 
disabling than is reflected by the current disability 
evaluation assigned.  

The veteran's disability is rated as 10 percent disabling 
under Diagnostic Code 5311.  Diagnostic Code 5311 addresses 
impairment of Muscle Group XI, i.e., the posterior and 
lateral crural muscles, and muscles of the calf.  The 
diagnostic code provides that the function of the muscles in 
Muscle Group XI is propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  The regulations regarding the diagnostic codes 
associated with muscle group disabilities were changed 
effective July 3, 1997.  Diagnostic Code 5311 reveals no 
changes in the ratings granted for the levels of severity in 
that change of law.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Prior to and on and after July 3, 1997, injury 
to Muscle Group XI was rated as noncompensable when slight; 
10 percent when moderate; 20 percent when moderately severe; 
and 30 percent when severe.  In this case the question before 
the Board is whether or not the veteran has a moderately 
severe or severe muscle injury in order to award a higher 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

As noted above, there is no record of the veteran seeking 
treatment for his left knee disorder since he filed his claim 
for service connection in 1992.  The veteran's left knee, 
however, has been examined by VA on two occasions, in 
February 1994 and June 1998.  Essentially, these examinations 
demonstrate that the pathology associated with his service-
connected left knee injury has remained stable.  There have 
been subjective complaints of pain, instability, and weakness 
upon walking.  Objectively, there has been demonstrated 
normal range of motion from 0 to 140 degrees without 
instability or more than mild crepitation; normal gait, with 
the ability to heel and toe walk; and normal x-ray findings.  
There has also been demonstrated, however, atrophy of the 
thigh, (173/4 inches on the left versus 19 inches on the 
right); tenderness on palpation; incoordination and painful 
motion that could not be translated into loss of range of 
motion; an inability to squat without pain; pain after 
prolonged sitting; and weakened movement and excess 
fatigability with use such as walking and prolonged sitting.

The Board finds that the foregoing pathology represents a 
moderate level of muscle group XI disability in the left leg, 
but no more than a moderate level.  The veteran does have 
full range of motion and no objective instability.  He has 
been shown to have a normal gait, albeit, pain is shown with 
squatting and prolonged sitting.  The objective pathology 
that is shown is encompassed in a moderate assessment.  

The Board has considered other diagnostic criteria to 
determine whether an evaluation in excess of 10 percent can 
be awarded for the pathology shown.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Under DC 5260, limitation of flexion of the knee warrants a 
zero percent rating when flexion is limited to 60 degrees; a 
10 percent rating when limited to 45 degrees; a 20 percent 
rating when limited to 30 degrees; and a 30 percent rating 
when limited to 15 degrees.  Under DC 5261, limitation of 
extension of the leg warrants a zero percent rating when 
extension is limited to 5 degrees; a 10 percent rating when 
extension is limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.

The Board must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2001).

Given that the veteran has demonstrated a full range of 
motion (from 0 to 140 degrees) in the left leg both in 1994 
and 1998, even when demonstrating loss of function due to 
pain on motion, the Board finds that an evaluation in excess 
of 10 percent is not warranted under either DC 5260 or 5261.  
For a 20 percent evaluation under these Codes, the veteran's 
left knee motion range would have to be limited to 30 degrees 
and 15 degrees for flexion or extension, respectively.  Even 
in consideration of the pain associated with such motion, 
those limitations are not approached or approximated.  The 
veteran's left knee pain is documented to be more associated 
with squatting, prolonged use, and/or prolonged sitting.  The 
current 10 percent evaluation clearly encompasses the 
functional limitation associated with the veteran left knee 
disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Given that neither subluxation nor 
lateral instability has been demonstrated on any examination, 
an evaluation in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  There is also no evidence of knee 
instability and arthritis so as to warrant separate 
evaluations therefor.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 would not be appropriate.  
Neither does he have impairment of the tibia and fibula such 
that a rating under Diagnostic Code 5262 would be 
appropriate.

In conclusion, the Board has considered all of the applicable 
evidence relating to the veteran's left knee disability, and 
has considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993).  The preponderance of 
the evidence is against the veteran's claim.

Finally, the Board notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (2001) 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence of record does not show that the 
veteran's left knee disorder presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an increased evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the veteran's complaints 
are noted, evidence of an exceptional disability picture, 
such as that manifested by frequent hospitalization or 
absence from work, is not demonstrated.  Referral for an 
increased rating on an extraschedular basis, therefore, is 
not warranted.  

Increased Rating for the Residuals of a Head Injury, with 
Headaches and Tinnitus.  

The residuals of a head injury with headaches and tinnitus 
are currently evaluated as 10 percent disabling under 
Diagnostic Code 8045, regarding brain disease due to trauma.  
38 C.F.R. § 4.124a (2001).  Diagnostic Code 8045 specifies 
that purely neurological disabilities are rated under the 
applicable diagnostic code.  Purely subjective complaints, 
such as headache, dizziness, or insomnia, that are recognized 
as symptomatic of brain trauma, are rated at 10 percent and 
no more under Code 9304 and may not be combined with any 
other rating for a disability due to brain trauma.  A rating 
in excess of 10 percent for brain disease due to trauma under 
Code 9304 may not be assigned in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2001).

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 10 percent disability evaluation pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8045.  

Upon application for service connection for residuals of the 
head trauma that he received while participating in boxing 
during service, the veteran complained of headaches and a 
ringing in his ears since service.  VA examination in 1993 
showed diagnoses of tinnitus and headaches.  Upon most recent 
VA examination in October 2000, the examiner hypothetically 
discussed the fact that neuropsychological findings are most 
likely caused by an old traumatic brain injury.  The examiner 
explained further that the aftermath of mild traumatic brain 
injury could be an exaggeration of personality attributes and 
complications of psychiatric psychopathology.  Based upon 
that hypothesis, the examiner recommended in the veteran's 
case an EEG and MRI for the express purpose of establishing 
the presence of traumatic brain injury.  The veteran was able 
to complete the EEG, but unfortunately, he twice refused the 
MRI examination.  Consequently, by June 2001, the VA 
examiner's only conclusion was that the existence of a 
pattern of brain wave responses were consistent with a series 
of cerebral affronts.  He was unable to confirm a diagnosis 
that could be associated with those affronts.  In other 
words, because the veteran refused the MRI examination, only 
subjective complaints (i.e., headaches and tinnitus) can be 
associated with the veteran's head injury.  

Critically, there is no evidence of record indicating a 
diagnosis of multi-infarct dementia.  Furthermore, there is 
no medical evidence of purely neurological disabilities 
symptomatic of brain trauma.  Absent such evidence, the 
appropriate schedular criteria noted above do not provide for 
the assignment of an evaluation greater than 10 percent for 
the veteran's service-connected headaches and tinnitus as 
residuals of a head injury.  Accordingly, an increased 
evaluation for residuals of a head injury with headaches and 
tinnitus is not warranted, as the preponderance of the 
evidence is against the veteran's claim.  See 38 C.F.R. 
4.24a, Diagnostic Code 8045.

Finally, the Board notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (2001) 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence of record does not show that the 
veteran's residuals of head injury presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an increased evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the veteran's complaints 
are noted, evidence of an exceptional disability picture, 
such as that manifested by frequent hospitalization or 
absence from work, is not demonstrated.  Referral for an 
increased rating on an extraschedular basis, therefore, is 
not warranted.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder is denied.

Secondary service connection for defective vision of the left 
eye is granted.

Entitlement to service connection for a chronic back disorder 
is denied.  

Entitlement to service connection for a left wrist disorder 
is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for left eyebrow scars, based on disfigurement, is 
denied during the entire appeal period.  

Entitlement to a separate 10 percent evaluation for left 
eyebrow scars, based on tender scars, is allowed during the 
entire appeal period, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a left knee 
injury, with atrophy of the left thigh and calf and 
tenderness of the medial distal femur ligament, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of head trauma, with 
headaches and tinnitus, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

